Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nigist Assefa and her son, Emanuel Tesfaye, natives and citizens of Ethiopia, petition for review of an order of the Board of Immigration Appeals (“Board”) denying their motion to reopen. We deny the petition for review.
The denial of a motion to reopen is reviewed for abuse of discretion. The Board’s legal conclusions are reviewed de novo. INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992); Zheng v. Holder, 562 F.3d 647, 651 (4th Cir.2009); Barry v. Gonzales, 445 F.3d 741, 744 (4th Cir.2006). We find no abuse of discretion or any errors of law in the Board’s decision. Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.